Citation Nr: 1801148	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-27 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1944 to October 1946, including service during World War II, and he was a decorated fighter pilot whose awards include the Purple Heart Medal, the Distinguished Flying Cross, and the Air Medal with Oak Leaf Clusters.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and third degree burns and varicose veins of the lower extremities.

2.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities contributed substantially to the cause of his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for cause of the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that his service-connected disabilities caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).

At the time of his death the Veteran was service-connected for PTSD and third degree burns and varicose veins of the lower extremities.  The Veteran's burns and PTSD were incurred during a plane crash during World War II.  See Service Personnel Records (September 25, 1944).

While the Veteran's death certificate indicates that end stage Alzheimer's dementia was the immediate cause of his death, several medical professionals persuasively explained that end-stage Alzheimer's dementia was not the immediate cause of death.  See Medical Opinions (November 11, 2013; January 1, 2014; March 4, 2016).  Significantly, the appellant, a seasoned nurse, and a physician who knew the Veteran for nearly two decades opined that the Veteran's service-connected disabilities, not dementia, contributed substantially to his death.  See Medical Opinion (March 4, 2016); Board hearing (October 2017).  The physician explained that the Veteran's service-connected burn scars and varicose veins caused chronic pain and debilitation and that his service-connected PTSD caused serious depression, which, together, contributed substantially to his death.  A second physician opined that end-stage Alzheimer's dementia was not the actual cause of the Veteran's death, and explained that the Veteran's death was primarily due to factors stemming from the Veteran's in-service plane crash.

The Board acknowledges that there are conflicting medical opinions regarding the cause of the Veteran's death, but finds that such are, at worse, in relative equipoise the above-discussed opinions.  Therefore, after resolving any doubt in the appellant's favor, the Board concludes that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for cause of the Veteran's death is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


